Citation Nr: 1316842	
Decision Date: 05/22/13    Archive Date: 05/31/13

DOCKET NO.  09-31 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for patellofemoral syndrome, right knee.

2.  Entitlement to a rating in excess of 10 percent for patellofemoral syndrome, left knee.  


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In November 2012, the Board in pertinent part remanded the listed issues for additional development.  There was substantial compliance with the remand directives and the case has since returned to the Board.  See Dyment v. West, 13 Vet. App. 141 (1999).  The Virtual VA eFolder has been reviewed.  


FINDINGS OF FACT

1.  The Veteran's right knee patellofemoral syndrome is primarily manifested by complaints of pain and noncompensable limitation of flexion.  There is no limitation of extension, instability or subluxation.

2.  The Veteran's left knee patellofemoral syndrome is primarily manifested by complaints of pain and noncompensable limitation of flexion.  There is no limitation of extension, instability or subluxation.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 10 percent for patellofemoral syndrome, right knee, based on limitation of motion, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260 (2012). 

2.  The criteria for a rating greater than 10 percent for patellofemoral syndrome, left knee, based on limitation of motion, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260.

3.  The criteria for a separate compensable evaluation based on instability are not met in either knee.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  By correspondence dated in November 2009, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim for increase, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  This letter also provided notice of how VA assigns disability ratings and effective dates.  Throughout the course of this appeal, the Veteran has been advised of applicable rating criteria.  The appeal was most recently readjudicated in the February 2013 supplemental statement of the case.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records and VA medical center records.  The Veteran has not identified additional relevant records that need to be obtained.  Relevant to the appeal period, the Veteran was provided VA examinations in October 2009 and April 2012.  The examinations provided findings necessary for rating knee disabilities and are considered adequate.  Further examination is not warranted at this time.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c).  



Laws and Regulations

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2012).  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2012). 

There are separate rating codes which identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3. 

In considering the severity of a disability, it is essential to trace the medical history of the claimant.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999). 

The evaluation of the same disability under various diagnoses is to be avoided. Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14 (2012).  The United States Court of Appeals for Veterans Claims (Court) has emphasized that a claimant may not be compensated twice for the same symptomatology as such a result would overcompensate the claimant for the actual impairment of his earning capacity.  Brady v. Brown, 4 Vet. App. 203 (1993).  Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994); 38 C.F.R. § 4.25 (2012). 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. Additionally, the Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45. 

Arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 
38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010 (2012). 

Evaluations for limitation of flexion of a knee are assigned as follows: flexion limited to 45 degrees is 10 percent; flexion limited to 30 degrees is 20 percent; and flexion limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Evaluations for limitation of knee extension are assigned as follows: extension limited to 10 degrees is 10 percent; extension limited to 15 degrees is 20 percent; extension limited to 20 degrees is 30 percent; extension limited to 30 degrees is 40 percent; and extension limited to 45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Normal range of motion of a knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2012). 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 10 percent rating is warranted for slight impairment of the knee due to recurrent subluxation or lateral instability. A 20 percent rating is assigned for moderate impairment of the knee due to recurrent subluxation or lateral instability.  A maximum 30 percent rating is warranted for severe impairment of the knee due to recurrent subluxation or lateral instability. 

As noted, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  In that regard, separate evaluations may be assigned for non-overlapping manifestations of knee disability. See e.g. VAOPGCPREC 9-2004, published at 69 Fed. Reg. 59,990 (Oct. 6, 2004) (separate ratings for limitation of flexion and extension of the knee); VAOPGCPREC 9-98, published at 63 Fed. Reg. 56,703-04 (Oct. 22, 1998) (separate ratings for instability and limitation of motion); VAOPGCPREC 23-97, published at 62 Fed. Reg. 63,604 (Dec. 1, 1997) (to the same effect).  The combined evaluation for the affected leg, however, cannot exceed the rating for amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68 (2012). 

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see Gilbert v. Derwinski, 
1 Vet. App. 49 (1990). 

Factual Background

In March 2008, the Appeals Management Center (AMC) granted service connection for chronic patellofemoral syndrome of the right and left knees.  Each knee was assigned a compensable evaluation from September 1, 2002 under Diagnostic Codes 5257-5010.

In August 2009, the Veteran submitted a claim for increase.  He reported that since his examination in 2008, both of his knees had gotten worse.  He had difficulty standing and walking was extremely painful.  He reported limitation of motion in both knees.  

On VA examination in October 2009, the Veteran reported continued knee pain that was almost constant.  He did not have pain when sitting still or lying down but his pain increased to an 8-9/10 with activity.  The pain was located bilaterally in the peripatellar region and the right knee hurt worse than the left.  He complained of painful clicking and popping, and stiffness and locking.  He did not have giving way, but had feelings of unsteadiness that cause him to stumble but not fall.  He gets swelling in both knees and takes pain pills.  He did not use any braces or orthopedic assistive devices.  Flare-ups depend on activity and he was unable to quantify.  

On physical examination, gait was slightly antalgic.  Range of motion in both knees was from 0 degrees extension to 120 degrees flexion with complaints of pain from 100 to 120 degrees.  He did not exhibit any increased fatigue, weakness, lack of endurance, or incoordination on repetitive motion testing, but did experience increased pain.  The knees were stable to varus and valgus stress and anterior and posterior drawer testing was negative.  There was no crepitus on range of motion testing but there was palpable popping.  There was peripatellar tenderness.  Strength was 5/5.  Diagnosis was bilateral knee patellofemoral syndrome.  X-rays of the knees showed a normal appearance.  There was no evidence of arthritis, effusion or chondrocalcinosis.  There was a possible small soft tissue metallic foreign body versus artifact posterior to the distal left femoral shaft.  

In January 2010, the RO continued the 10 percent evaluations for the right and left knees.  The Veteran disagreed with the decision and subsequently perfected this appeal.  In his VA Form 9, the Veteran stated that he wanted 20 percent for both knees due to the limited range of motion and extreme pain.  

Review of VA medical records shows treatment for various disabilities.  Complaints of chronic knee pain are noted.  

The Veteran most recently underwent a VA examination in April 2012.  He reported conservative treatment since his last examination.  He continues to experience daily severe bilateral mechanical knee pain and experiences bilateral knee effusion with prolonged walking or standing.  He stated that his knees give way about once a week.  On physical examination, right knee range of motion was from 0 degrees extension to 95 degrees flexion.  Left knee range of motion was from 0 degrees extension to 90 degrees flexion.  The Veteran was able to perform repetitive use testing.  Right knee post-test range of motion was reported as 0 to 90 degrees.  Left knee post-test range of motion was reported as 0 to 100 degrees.  The examiner noted less movement and pain on movement following repetitive use.  There was tenderness or pain to palpation in both knees.  Muscle strength was 5/5 bilaterally in both flexion and extension.  Anterior instability, posterior instability, and medial-lateral instability testing were all normal in both knees.  There was no evidence of patellar subluxation or dislocation in either knee.  Diagnosis was patellofemoral pain syndrome.  The examiner noted that loss of active range of motion appeared volitional and exaggerated.  The bilateral knee joints were normal appearing without visible arthropathy or effusion.  Skin color and temperature were also normal.  X-rays were performed and showed no evidence of degenerative or traumatic arthritis.

In the November 2012 remand, the Board noted the RO's statements that a 20 percent rating required evidence of moderate subluxation or lateral instability of the knee, leg flexion limited to 30 degrees, or extension of the leg limited to 15 degrees.  The Board, however, explained that consideration of Diagnostic Codes 5260 and 5261 for limitation of motion and Diagnostic Code 5257 for recurrent subluxation or lateral instability were not mutually exclusive.  Accordingly, appropriate consideration was to be given to such rating criteria in light of the referenced General Counsel opinions.

In a March 2013 rating decision, the AMC continued the 10 percent evaluation for each knee but changed the assigned Diagnostic Codes from 5257-5010 to 5010-5260.  

Analysis

On review, the March 2008 rating decision clearly assigned the initial 10 percent evaluations for each knee based on limited and/or painful motion and specifically noted that there was no instability on examination.  At best, the use of Diagnostic Codes 5257-5010 on the associated code sheet was an attempt to indicate all rating criteria considered and at worst, was sloppy adjudication.  The March 2013 rating decision, which reflected the change in diagnostic codes, was appropriate and the Veteran is not prejudiced by this action.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

In this regard, the Board observes that the change in the assigned diagnostic codes did not result in a reduction of compensation and as the Veteran was never receiving an evaluation for instability, was not tantamount to reduction of a protected rating.  See 38 C.F.R. § 3.951(b); Murray v. Shinseki, 24 Vet. App. 420 (2011).  As will be discussed in further detail below, there is no credible evidence of instability and even if Diagnostic Code 5257 remained on the code sheet, the assigned rating would be noncompensable.  

As discussed, arthritis is to be evaluated based on limitation of motion.  A longitudinal review of the record shows that arthritis has not been established by x-ray findings in either knee.  Patellofemoral syndrome is not specifically listed in the rating schedule; however, as the Veteran's primary complaints appear to be pain and limited motion, consideration of Diagnostic Codes 5260 and 5261 appears appropriate.  See 38 C.F.R. § 4.20 (when an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous).  See 38 C.F.R. § 4.59.

On review, the criteria for ratings in excess of 10 percent based on limitation of motion are not met for either the right knee or left knee.  The current evaluation contemplates periarticular pathology productive of painful motion.  The evaluation is also consistent with limitation of flexion to 45 degrees.  In order to warrant a higher evaluation, there must be the functional equivalent of limitation of flexion to 30 degrees.  A separate evaluation may be assigned for compensable limitation of extension or instability/subluxaiton.  Objective evidence does not show flexion limited to 30 degrees or extension limited in either knee.  Rather, extension was full and flexion was not functionally limited to less than 100 degrees.  The Board acknowledges and has considered the Veteran's complaints of significant pain and limitation of motion.  The Veteran is clearly competent to report his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding that the Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses). His reports, however, do not outweigh the objective medical evidence of record and the Board does not find adequate pathology sufficient to warrant a higher evaluation based on functional impairment due to pain on motion or other factors.  See DeLuca.  As noted above, the most recent VA examiner suggested that the Veteran's loss of active range of motion appeared exaggerated.  Stated differently, the objective findings prepared by a skilled professional is more probative and credible than the lay pleadings in this case.

Furthermore, since there is no credible evidence of compensable limitation of flexion and/or extension in either knee and separate evaluations under Diagnostic Codes 5260 and 5261 are not warranted.

The Board has also considered whether a separate evaluation is warranted under Diagnostic Code 5257.  The Veteran has reported symptoms such as giving way and as discussed, he is competent to report same.  See Layno.  Notwithstanding, examinations of record do not show related lateral instability or recurrent subluxation in either knee.  Indeed, as discussed above, there was no evidence of instability on initial examination and stability testing has repeatedly been described as normal since that time.  Slight recurrent subluxation or lateral instability sufficient to warrant a separate compensable rating is simply not shown.  His assertion of instability is inconsistent with the more probative and more credible objective evidence.

There is no objective evidence of ankylosis, dislocated cartilage, or malunion of the tibia or fibula and Diagnostic Codes 5256, 5258, or 5262 are not for application.  

The disability picture pertaining to the Veteran's right and left knees has not changed significantly during the appeal period and staged ratings are not warranted.  See Hart.

In reaching this decision, the Board has also considered whether the Veteran may be entitled to extraschedular ratings pursuant to 38 C.F.R. § 3.321 (2012).  In accordance with Thun v. Peake, 22 Vet. App. 111 (2008), there is a sequential three-step analysis to determine whether a case should be referred for extraschedular consideration.  Step one, is to determine whether the schedular rating adequately contemplates a claimant's disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, then no referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating is required.  If the schedular criteria do not contemplate the claimant's level of disability and symptomatology and the schedular criteria are therefore found to be inadequate, then step two is to determine whether the claimant's disability picture is exceptional with related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular criteria.  If the disability picture meets the second step, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Regarding the first step of Thun, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology.  The Veteran has described symptomatology such as bilateral knee pain and limitation of motion.  The Board has specifically considered the rating criteria addressing limitation of motion of the knees and the currently assigned rating is based on functional impairment to include pain and limited motion.  Here the rating criteria clearly contemplate the Veteran's disability picture and higher schedular evaluations are available for greater levels of disability.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met, and the Board need not reach the second step of the Thun analysis, that is, whether the disability picture is exceptional.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Evidence of record suggests that the Veteran is currently gainfully employed.  Therefore, the Board does not find that a claim for a total rating based on individual unemployability (TDIU) is reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  


ORDER

A rating in excess of 10 percent for patellofemoral syndrome, right knee is denied.
 
A rating in excess of 10 percent for patellofemoral syndrome, left knee is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


